Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered. 

Response to Arguments
Applicant’s arguments, filed 01/12/2022, have been fully considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 4-9, 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations "the Bluetooth and the first Wi-Fi channel are used under the TDD mode without the FDD mode, and the Bluetooth and the second Wi-Fi channel are used under the FDD mode without the TDD mode.” 
The specification (e.g. FIG. 3 and paragraphs [0014-0016]) discloses that “during a first period shown in FIG. 3, the wireless device 100 uses the Bluetooth to communicate with the electronic device 210. During a second period following the first period, the wireless device 100 uses the first Wi-Fi channel to communicate with the electronic device 220 (BSS0). During a third period following the second period, the wireless device 100 uses the Bluetooth to communicate with the electronic device 210, where the selected Bluetooth channel may have different frequency with the first period. Then, during a fourth period following the third period, the wireless device 100 uses the first Wi-Fi channel to communicate with the electronic device 220 (BSS0) . . . and so on.” Thus the specification describes that the Bluetooth and the first Wi-Fi channel may be used under TDD mode as well as FDD mode.
The specification does not adequately describe "the Bluetooth and the first Wi-Fi channel are used under the TDD mode without the FDD mode,” in such a way as to 
Independent claims 9 and 17 comprise similar features and are rejected for the same reasons. Dependent claims are rejected for the same reasons by virtue of their dependency from independent claims 1, 9 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gonikberg et al. (US 20080279138) in view of Wang et al. (US 20150373769) and in view of Lim et al. (US 20190222245).

Regarding claim 1, Gonikberg discloses a wireless communication method of a wireless device (Fig. 2, wireless device; [0081]), comprising:
(radio interfaces 54 and 55 allow data to be received from and sent to external devices 63 and 65 via the wireless interface devices 57 and 59; [0083]); and
simultaneously using a time division multiplex (TDD) mode and a frequency division multiplex (FDD) mode to communicate with the plurality of electronic devices (FIG. 5, wireless interface device 57 operates in accordance with a WLAN protocol and the wireless interface device 59 operates to communicate Bluetooth packets. BT HV3 packet 302 transmitted from the host device to the peripheral device in time slot f(k) and a packet 304 may be transmitted from the peripheral device to the host device in time slot f(k+1). A time slot in Bluetooth communication is 625 .mu.s in duration and may correspond to a different frequency in an adaptive frequency hopping (AFH) hopping sequence. The WLAN interface device 57 may transmit WLAN packets 306 and receive acknowledgement packets 308 during time slots f(k+2) through f(k+5) and during time slots f(k+8) through f(k+11). WLAN packets to/from wireless interface device are transmitter/received during the time interval allocated for a BT frame time interval, for instance, WLAN packets 310 and 312; [0136-0138, 0140-0141].
To reduce interference, the wireless interface device that is compliant with the Bluetooth standard may adaptively adjust its frequency hopping sequence to reduce interference with the other wireless interface device; [0086].
Note that host device uses adaptive frequency hopping (AFH) (i.e. FDM) for Bluetooth packets. Furthermore, Bluetooth device adapts its frequency hopping (e.g. avoids the frequency used by the WLAN device) to reduce interference. 
In Fig. 5, WLAN packets 310, 312 and Bluetooth packets (slots f(k+6) and f(k+7)) would use a different frequencies (FDM) according to coordination between Bluetooth and WLAN devices.);
wherein the plurality of electronic device comprises a first electronic device, a second electronic device and a third electronic device (FIG. 1, host device 18 connects to base stations 12-16; [0036].
host 18 may communicate via Bluetooth technology with a keyboard, a mouse, a printer, a mobile phone, a PDA, and/or a set of headphones or speakers, where these devices and the laptop host 18 may form an ad-hoc Bluetooth piconet. Generally, a Bluetooth piconet may comprise a master device or terminal and up to seven slave devices or terminals; [0039]), and 
the step of simultaneously using the TDD mode and the FDD mode to communicate with the plurality of electronic devices comprises:
using a Bluetooth to communicate with the first electronic device (Fig. 5, the wireless interface device 59 operates to communicate Bluetooth packets; [0136]);
using a first Wi-Fi channel to communicate with the second electronic device (Fig. 5, the wireless interface device 57 operates in accordance with a WLAN protocol such as 802.11(a), (b), (g) or (n) or another WLAN protocol; [0136]); and
wherein the Bluetooth and the first Wi-Fi channel are used under the TDD mode (WLAN interface device 57 may transmit WLAN packets 306 and receive acknowledgement packets 308 during time slots f(k+2) through f(k+5) and during time slots f(k+8) through f(k+11). WLAN packets to/from wireless interface device are transmitter/received during the time interval allocated for a BT frame time interval, for instance, WLAN packets 310 and 312; [0136-0138, 0140-0141].
Bluetooth interface device may adaptively adjust its frequency hopping sequence to reduce interference with the other wireless interface device; [0086].
In Fig. 5, WLAN and Bluetooth interfaces apply TDM in slots f(k) to f(k+4)). Note that Gonikberg also suggests that WLAN and Bluetooth interfaces use FDM in slots f(k+6) to f(k+7), and 
the Bluetooth and a Wi-Fi channel are used under the FDD mode (WLAN interface device 57 may transmit WLAN packets 306 and receive acknowledgement packets 308 during time slots f(k+2) through f(k+5) and during time slots f(k+8) through f(k+11). WLAN packets to/from wireless interface device are transmitter/received during the time interval allocated for a BT frame time interval, for instance, WLAN packets 310 and 312; [0136-0138, 0140-0141].
Bluetooth interface device may adaptively adjust its frequency hopping sequence to reduce interference with the other wireless interface device; [0086].
In Fig. 5, WLAN and Bluetooth interfaces apply TDM in slots f(k) to f(k+4)). Note that Gonikberg also suggests that WLAN and Bluetooth interfaces use FDM in slots f(k+6) to f(k+7).
Note that the system of Gonikberg is capable of using both TDD and FDD for simultaneous Bluetooth and Wi-Fi channels.
Gonikberg does not expressly disclose using two Wi-Fi channels to communicate with two electronic devices; and wherein the Bluetooth and the first Wi-Fi channel are 
In an analogous art, Wang discloses using two WI-FI channels to communicate with two electronic devices (Fig. 2c; [0039-0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang in the system of Gonikberg in order to facilitate connection switching between mobile electronic devices, and enable multiple mobile electronic devices to connect to a same mobile device (Wang; [0061]).
The combination of Gonikberg and Wang does not expressly disclose wherein the Bluetooth and the first Wi-Fi channel are used under the TDD mode without the FDD mode, and the Bluetooth and the second Wi-Fi channel are used under the FDD mode without the TDD mode.
In an analogous art, Lim discloses wherein the Bluetooth and the first Wi-Fi channel are used under the TDD mode without the FDD mode (Fig. 9, first and second periods 881 and 882. WiFi (on Second antenna 412) and Bluetooth using TDD without the FDD on the same channel; [0149-0151]), and 
the Bluetooth and the second Wi-Fi channel are used under the FDD mode without the TDD mode (Fig. 9, second period 882. Bluetooth and WiFi (on first antenna 411) using FDD without the TDD; [0149-0151]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Lim in the system of (Lim; [0015]).

Regarding claim 6, the combination of Gonikberg, Lim, and Wang, particularly Gonikberg discloses wherein the wireless device communicates with the plurality of electronic devices by using a same band (the base stations or access points 12, 14 and 16 could operate in accordance with a wireless local area network protocol such as an 802.11 protocol and one or more wireless communication devices 18, 20, 22, 24, 26, 28, 30 and 32 can be Bluetooth-enabled. In this case, WLAN and Bluetooth communications could both use the 2.4 GHz frequency band. For instance, the laptop host 18 may communicate via Bluetooth technology with a keyboard, a mouse, a printer, a mobile phone, a PDA, and/or a set of headphones or speakers, where these devices and the laptop host 18 may form an ad-hoc Bluetooth piconet. Generally, a Bluetooth piconet may comprise a master device or terminal and up to seven slave devices or terminals; [0039]).

Regarding claim 7, the combination of Gonikberg, Lim, and Wang, particularly Gonikberg discloses wherein the wireless device communicates with the plurality of electronic devices by using a 2.4GHz industrial scientific medical (ISM) band (the base stations or access points 12, 14 and 16 could operate in accordance with a wireless local area network protocol such as an 802.11 protocol and one or more wireless communication devices 18, 20, 22, 24, 26, 28, 30 and 32 can be Bluetooth-enabled. In this case, WLAN and Bluetooth communications could both use the 2.4 GHz frequency band. For instance, the laptop host 18 may communicate via Bluetooth technology with a keyboard, a mouse, a printer, a mobile phone, a PDA, and/or a set of headphones or speakers, where these devices and the laptop host 18 may form an ad-hoc Bluetooth piconet. Generally, a Bluetooth piconet may comprise a master device or terminal and up to seven slave devices or terminals; [0039]).

Regarding claim 8, the combination of Gonikberg, Lim, and Wang, particularly Wang discloses wherein the wireless device communicates with the plurality of electronic devices by using a Bluetooth and two different Wi-Fi channels (Fig. 2c; [0039-0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang in the system of Gonikberg and Lim in order to facilitate connection switching between mobile electronic devices, and enable multiple mobile electronic devices to connect to a same mobile device (Wang; [0061]).

Regarding claim 9, the claim is interpreted and rejected for the same reasons as in claim 1.
Regarding claim 14, the claim is interpreted and rejected for the same reasons as in claim 6.
Regarding claim 15, the claim is interpreted and rejected for the same reasons as in claim 7.

Regarding claim 17, the claim is interpreted and rejected for the same reasons as in claim 1.

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gonikberg in view of Wang and Lim and further in view of Prajapati et al. (US 20130155931).

Regarding claim 4, the combination of Gonikberg, Lim, and Wang does not expressly disclose wherein the second electronic device and the third electronic device belong to different basic service set (BSS).
In an analogous art, Prajapati discloses wherein the second electronic device and the third electronic device belong to different basic service set (BSS) (communication device 100 includes a communication interface 103, one or more wireless interface(s) such as, e.g., WLAN interface(s) 106, and BT interface(s) 112. The communication interface 103 may provide wireless access point services as a "soft" access point (SoftAP) 115 or may provide services as a wireless client station (STA) 118 that communicates with a wireless access point (WAP) or another SoftAP. The WLAN interface(s) 106 may correspond to one or more interface(s) which are configured to support Wi-Fi communications. In some embodiments, multiple WLAN interfaces 106 may be present to support multiple WLAN networks; multiple basic service sets (BSS); [0028-0029]).
(Prajapati; [0025]).

Regarding claim 12, the claim is interpreted and rejected for the same reasons as in claim 4.
Regarding claim 18, the claim is interpreted and rejected for the same reasons as in claim 12.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonikberg in view of Wang and Lim, and further in view of Ko et al. (US 20140194155).

Regarding claim 5, the combination of Gonikberg, Lim, and Wang does not expressly disclose wherein a frequency difference between the Bluetooth and the first Wi-Fi channel is less than a frequency difference between the Bluetooth and the second Wi-Fi channel.
In an analogous art, Ko discloses wherein a frequency difference between the Bluetooth and the first Wi-Fi channel is less than a frequency difference between the Bluetooth and the second Wi-Fi channel (Since the radio frequencies utilized to perform the WiFi and Bluetooth are separated from each other and cannot both fall in the first frequency range or the second frequency range, the processor may dynamically select the first filter A or the second filter B to electronically connect to the antenna module 122 and the communication device 121 based on the WiFi and Bluetooth radio activities scheduling. As shown in FIG. 4, the LTE and WiFi radio activities may be scheduled and/or performed simultaneously in the FDM manner since enough guard band (for example, over 30 MHz wide) can be provided between the radio frequencies utilized by LTE and WiFi radio activities. The WiFi and Bluetooth radio activities are scheduled in the TDM manner since the filter path is dynamically switched between path A and path B. In addition, the LTE and Bluetooth radio activities are scheduled in the TDM manner since not enough guard band (for example, over 30 MHz wide) can be provided between the radio frequencies utilized by the wireless module 110 for performing the LTE radio activities and by the wireless module 120 for performing the Bluetooth radio activities; [0041-0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Ko in the system of Gonikberg, Lim, and Wang in order to provide multi-RAT communication, and dynamically select filtering paths for performs Wi-Fi and Bluetooth radio activities so as to avoid multi-radio coexistence interference (Ko; [0003]).

Regarding claim 13, the claim is interpreted and rejected for the same reasons as in claim 5.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wasily et al. (US 20170086097), “PERMITTING COEXISTENCE OF DATA TRANSFER OF INTERFERRING WIRELESS SIGNALS.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413